DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species A, claims 1-6, 13-15, and 17, in the reply filed on 2/4/21 is acknowledged.
Claims 7-12, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/4/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 20150315737 by Yang.
As to claim 1, Yang discloses a laundry appliance comprising a body (fig. 1) that houses a motor (para. 23) to operate a drum 6, wherein the body includes an aperture 3 
As to claim 2, Yang discloses that the outer panel (of the door) is incorporated with the door panel (fig. 1).
As to claim 3, Yang discloses that the outer selector 50 physically cooperates with the user interface 46 (fig. 4) to operate the motor (para. 41, execution of a course of operation).
As to claim 4, Yang discloses that the outer selector 50 and the user interface 46 cooperate to initiate a motor start, stop, or pause function (para. 41, motor operation of a course of operation).
As to claim 6, Yang discloses that the outer selector is operable between idle and active states (e.g. active state being when manipulated by a user), and the outer selector 50 is in physical contact with the user interface 46 in the active state (fig. 4).
As to claim 13, Yang discloses that the outer selector 50 is at least partially defined by a deflection portion of the outer panel 20A (fig. 2, opening 22 defines the perimeter of the outer selector 50, the outer panel 20A having at least a nominal degree of deflection potential).

As to claim 15, Yang discloses that the outer selector 50 is defined by a handle of the cosmetic outer structure (para. 41, the outer selector having a cosmetic function), wherein the user interface 46 has a pressure-sensitive switch (moved upon applied pressure by a user) that receives a portion of the handle (fig. 4).
As to claim 17, Yang discloses that the outer selector 50 is at least partially defined by a deflection portion of the outer panel 20A (fig. 2, opening 22 defines the perimeter of the outer selector 50, the outer panel 20A having at least a nominal degree of deflection potential), wherein the deflecting portion includes a deflecting insert 20 positioned within the outer panel (front cover, fig. 1) that is made of a different material than a remained of the outer panel (figs. 1 and 2, panel 20 readily understood to be .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20150315737 by Yang in view of U.S. Patent Application Publication 20170137985 by Kim.
As to claim 5, Yang does not teach that the outer selector does not operate the door panel between locked and unlocked positions.  However, one of ordinary skill in the art would have recognized as obvious to configure the outer selector 50 of Yang to selectively operate a door lock.  Kim teaches a laundry appliance and teaches that a door assembly advantageously is locked during a washing operation (which would be initiated by the outer selector of Yang) to prevent opening at random (para. 124).  One of ordinary skill in the art would have been motivated to modify the appliance taught by Yang to have the door locking function of Kim in order to prevent random opening of the door, as taught by Kim.  Therefore, the claimed invention would have been obvious at the time it was filed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E BELL/             Primary Examiner, Art Unit 1711